ORDER
PER CURIAM.
Defendant appeals the circuit court’s judgment convicting him of Sale of Controlled Substance (marijuana), a Class B felony, § 195.211, RSMo 1994. The defendant was sentenced as a prior and persistent offender, §§ 558.016 and 557.036.4, RSMo 1994, to 15 years in the Missouri Department of Corrections. The defendant argues that the evidence was not sufficient to support the conviction and contends that the trial court erred in not ordering a mental examination prior to his sentencing hearing. We affirm. Rule 30.25(b) V.A.M.R.